Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 1 of 9 a )

COMMONWEALTH OF MASSACHUSETTS

BERKSHIRE, ss SUPERIOR COURT

 

REWC LAND MANAGEMENT, INC.,)

 

 

PLAINTIFF, } 5 og any tS
} CIVIL ACTION NO; [9 7eC Vee
v. }
}
CARBON FILTRATIONS SYSTEMS, ) oo
INC. ) vi COMMONWEALTH OF MASSACHUSETTS |
DEFENDANT. ) | BERKSHIRE S.S. SUPERIOR COURT
F F
|
E | MAR27 2019 | &
D D

 

 

 

 

a oon hereby files its Complaint
-(

against Defendant, CARBON FILTRATION SYSTE S, ING. (“CFS”), and alleges as i

:

follows:

PARTIES

1. REWC is a Massachusetts business corporation with a principal place of business at 382
Churchill Street, Pittsfield, Massachusetts.

2. CFS is a Rhode Island business corporation with a principal place of business at 68 Mill
Street, Johnston, Rhode Island, 02919.

FACTS

3. CFS was the general contractor to the Town of Dalton, Massachusetts (“Dalton”) in
responding, on an emergency basis, to a sewer line break which occurred in Dalton on or
about May 2, 2018 and which resulted in the discharge of raw sewage to the Housatonic
River (the “Project”).

4. REWC was the sole subcontractor to CFS on the Project.

5. The Project required construction of a basin to collect leaking sewage before it reached the
river, the construction of a temporary by-pass piping system to divert sewage around the
broken sewer line, the supply of large sewer pumps (one primary and one back-up) to pump
the sewage through the temporary pipe system and out of the basin and around the clock
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 2 of 9

staffing of the entire temporary system to assure that no additional discharge to the river
occurred.

The Project lasted from May 2, 2018 to and including June 13, 2018.

CFS and REWC were directed by Dalton personnel to charge for their labor hours on the
Project at the applicable prevailing wage rates.

REWC provided the majority of the labor, fuel and equipment to the Project.

REWC billed CFS $203,414.39 of which CFS has paid REWC $80,128.19, leaving an
unpaid balance of $123,286.20.

CFS filed suit against Dalton in the Massachusetts Federal District Court in Springfield,
Massachusetts on August 8, 2018 docketed as Case No: 3:18-CV-30131.

CFS and Dalton settled the case following Mediation on or about January 31, 2019.
CFS has failed and refused to pay REWC the amounts it is owed on the Project.
Jurisdiction

CFS qualified with the Massachusetts Office of the Secretary of State (the “SOS”) as a
foreign business corporation on or about March 25, 2003.

CFS filed its 2018 annual report with the SOS on or about February 4, 2019.

CFS conducted business in the Commonwealth of Massachusetts by performing work on the
Project.

CFS availed itself of the benefit of access to the courts located in the Commonwealth of
Massachusetts by filing and prosecuting the action described in paragraph 10 above.

This Court has jurisdiction over CFS pursuant to C. 223A M.G.L. § 3 et. seq.

COUNT I
Breach of Contract

REWC repeats and re-asserts the allegations contained in paragraphs! through 17 above.
CFS contracted with REWC for services in connection with the Project.

CFS received and accepted the benefit of the services provided by REWC as its
subcontractor.
a dk

21.

22.

Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 3 of 9

CFS has failed to pay REWC, in full, for its services.

CFS is in breach of its contract with REWC.

23. REWC has suffered damages in the amount of $123,286.20.

WHERFORE, the Plaintiff, REWC, demands judgement against the Defendant, CFS, in

the amount of $123,286.20, plus statutory interest and costs and such other relief as this Court

deems appropriate.

24.

25.

26.

27.

28.

29.

30.

COUNT II
Quantum Meruit

REWC repeats and re-asserts the allegations contained in paragraphs 1 through 23 above.

REWC provided valuable services to CFS on the Project which were of a measurable benefit
to CFS.

REWC’s services were provided to CFS at the request of CFS and with the consent of CFS.
REWC had a reasonable expectation of receiving compensation from CFS.

CFS accepted the benefit of REWC’s services with knowledge of REWC’s expectation of
receiving compensation.

CFS’s knowledge of REWC’s expectation of payment is evidenced by CFS’s partial
payment, including its making of one payment by a check which it then directed its bank not
to honor.

CFS has not paid REWC for the full value of the services provided.

WHEREFORE, REWC respectfully requests that this Court enter judgment against

CFS in quantum meruit for the services provided and award damages in an amount to be

determined at trial, plus costs, interest and such further relief as the Court deems just and

equitable.
31.

32.

33.

34,

Ds

36.

37.

Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 4 of 9

COUNT Ill
Chapter 93A Claim

REWC repeats and re-asserts allegations contained in paragraphs 1 through 30 above.
REWC and CFS are “persons” within the meaning of c. 93A M.G.L. §1.

REWC and CFS are each “merchants” in their respective lines of business, as such term is
defined in Chapter 93A, M.G.L.

REWC and CFS engaged in trade or commerce as defined in c. 93A M.G.L.

CFS’s actions in: (i) stopping payment on a check in partial payment to REWC; and (ii) its
multiple attempts to extort payment from REWC for CFS legal fees as a condition of
allowing REWC to participate in the mediation which lead to settlement of the litigation
between CFS and Dalton; and (iii) CFS’ failure to pass through to REWC moneys collected
from Dalton on account of REWC’s work on the Project, constitutes unfair and deceptive
acts and practices in violation of c. 93A M.G.L. §11.

These acts and practices were knowingly and willingly committed by CFS.

As a direct and proximate result of CFS’ unfair and deceptive acts and practices, REWC has
sustained monetary injuries.

WHEREFORE, REWC respectfully requests that this Court enter judgment against

CFS in violation of Chapter 93A M.G.L. § et seq. in the full amount of REWC’s damages, that

such amount be doubled or trebled in accordance with the provisions of Chapter 93A M.G.L.,

that the Court award REWC its attorney’s fees in prosecuting this suit and that he Court assess

interest, costs and such further relief as this Court deems just and equitable. for the services

provided and award damages in an amount to be determined at trial, plus costs, interest and such

further relief as the Court deems just and equitable.
Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 5 of 9

Respectfully submitted,
REWC LAND MANAGEMENT, INC.

By: Its’ Attorney

Michael E. MacDonald, Esquire

The Law Offices of Michael E.
MacDonald

Post Office Box 1145

Pittsfield, Massachusetts 01202-1145
BBO No: 310610

Telephone No: (413) 629-2042
Facsimile No: (413) 445-5883

Dated: March 27, 2019

CERTIFICATE OF SERVICE

|, hereby certify that on this date, | se a
copy-of-the foregoing document by‘mailin

postage prepaid / by hand delivery.
Ser Whatradl L Me Doll IY?
Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 6 of 9
Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 7 of 9 /

aed

COMMONWEALTH OF MASSACHUSETTS

BERKSHIRE, ss SUPERIOR COURT

 

REWC LAND MANAGEMENT, INC., )
PLAINTIFF, )

) CIVIL ACTION NO:
ve 1G FECVEece 7S
CARBON FILTRATIONS SYSTEMS, _ )

INC. )
DEFENDANT. )

 

UNIFORM COUNSEL CERTIFICATION FOR CIVIL CASES

I, MICHAEL E. MACDONALD, hereby state that I am the attorney-of-record for the
Plaintiff, REWC LAND MANAGEMENT, INC. , in the above-entitled matter.

In accordance with Rule 5 of the Supreme Judicial Court Uniform Rules of Dispute
Resolution (SJC Rule 1:18) which states in part: “...Attorneys shall: provide their clients with
this information about court-connected dispute resolution services; discuss with their clients the
advantages and disadvantages of the various methods of dispute resolution; and certify their
compliance with this requirement on the civil cover sheet or its equivalent...,” I hereby certify
that I have complied with this requirement.

ine LUMMONWEALTH OF MASSACHUSETTS. |
BERKSHIRE S., SUPERIOR COURT |

 

MAR 27 2019

THE LAW OFFICES OF t S L t
MICHAEL E. MACDONALD | Ya hatad
991 Shaw Road t

Windsor, MA 01270
Tel. (413) 629-2042
Fax (413) 499-5813
nike.macdonald@petricca.com

 

Omr—mn

 

Omr—mn

 

 

 

1
X:\Corporate\Legal\KREWC Land Management, LLC\190327UCC.docx
L_LLI

Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 8 of 9

Dated: March 27, 2019

THE LAW OFFICES OF
MICHAEL E. MACDONALD
991 Shaw Road
Windsor, MA 01270
Tek (413) 629-2042
Fax (413) 499-5813
nike.macdonald@petricca.com

Respectfully submitted,
REWC LAND MANAGEMENT, INC.,

It’s Attorney:

By:_/ Vs Louch é Wow Neral’

Michael E. MacDonald, Esquire

Law Office of Michael E. MacDonald
Post Office Box 1145

Pittsfield, MA 01202-1145
Telephone Number: (413) 629-2042
Facsimile Number: (413) 499-5813
BBO Number: 310610

Email: mike.macdenald@petricca.com

 

2

X:\Corporate\Legal\REWC Land Management, LLC\190327UCC.docx
Case 3:19-cv-30057-MGM Document 6-2 Filed 04/30/19 Page 9 of 9

Michael E. MacDonald LAW OFFICE OF MICHAEL E. MACDONALD

P. O. Box 1145 —— SSS = =
550 Cheshire Road
Pittsfield, MA 01202-1145 CONSTRUCTING SOLUTIONS

nuke macdonald @pelricces.com

March 27, 2019

BY HAND

Deborah S. Capeless, Clerk of Courts
Berkshire County Superior Court
Silvio O. Conte Courthouse

76 East Street

Pittsfield, Massachusetts 01201

Re: | REWC Land Management, Inc. v. Carbon Filtration Systems, Inc.

Dear Ms. Capeless:

Enclosed for filing in connection with the above-noted matter, please find the following
together with The Law Offices of Michael E. MacDonald’s check in the amount of $285.00,
which includes the cost for two (2) Summons:

1. Civil Action Cover Sheet;
2. Plaintiff's Complaint; and
3. Uniform Counsel for Certification.
Thank you for your attention to this matter.
Cordially yours,

ipo. sldhoa—

sten M. Rocca
Paralegal
MEM/kmr
ce: Michael E. MacDonald, Esquire
REWC Land Management, Inc.
(Both by email & w/enclosures)
Enclosures
